Wilde J.
afterward drew up the opinion of the Court. The defendant justifies the supposed trespass, he being a constable of the town of Medford, duly qualified to serve writs m civil suits, under a certain writ of attachment against the plaintiff; and it is agreed that he duly returned the writ with his doings indorsed thereon, under his hand, to the Court of Common Pleas, wherefrom it issued, according to law. The only question, therefore, is whether any of the goods attached were exempted from attachment as the law was when the writ was served.
By St. 1805, c. 100, the beds, bedsteads, bedding and household utensils of any debtor, necessary for himself, his wife and children, were exempted from attachment and execution, provided that the beds and bedding exempted should not exceed one bed, bedstead and necessary bedding to two persons, and household furniture of the value of fifty dollars.
It has been argued that as the plaintiff had no children and had never been married, he does not come within the true meaning of the statute. But we are of opinion that the statute will not admit of such a construction. The true meaning undoubtedly is, that the property necessary for the debtor, and for his wife and children, if he should have any, should be exempted.
By the construction contended for it would follow, that if the debtor were married, but had no children, his property would not be exempted ; which cannot, as we think, be the true intent of the statute.
It has been further argued, that it cannot be necessary for an unmarried man, without children, to keep house, and consequently that the beds and furniture in the present case were not necessary for the plaintiff, as the law requires them to be. This would be giving to the statute a very strained construction, and, as to beds and furniture, would render it useless *472for if the word “ necessary ” is to be taken in its strictest sense, it is not necessary for any one to keep house. But it cannot be supposed that the legislature intended to interfere with the choice of the debtor to keep house or not, as he might see fit..
The question, therefore, is not whether it was necessary for the plaintiff to keep house or not, but what was necessary for him he being in fact a housekeeper.
By the statement of facts it appears, that two beds and bedding were attached, one of which only was exempted from attachment. One bed is exempted, notwithstanding it is pro vided' that the beds and bedding exempted shall not exceed one bed, bedstead and bedding to two persons ; for this proviso is not applicable to a debtor who has no children. All the household furniture also was exempted from attachment, being only of the value of $ 30.
The cooking stove, we think, is not exempted, because it does not appear that it was used exclusively for the purpose of warming the plaintiff’s house, as the statute requires. By the revised statutes the word “ exclusively ” is omitted, and that statute, therefore, would probably admit of a different construction.

Judgment for the plaintiff.